     Case: 1:19-cv-02756 Document #: 1 Filed: 04/24/19 Page 1 of 16 PageID #:1




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

BARBARA ROBY,
individually and on behalf of all               CLASS ACTION COMPLAINT
others similarly situated,
                                                DEMAND FOR JURY TRIAL
         Plaintiff,
v.

GOHEALTH, LLC,
a foreign limited liability company,

         Defendant,

___________________________________/

                                 CLASS ACTION COMPLAINT

         COMES NOW, Plaintiff Barbara Roby (hereinafter, “Roby” or “Plaintiff”),

individually and on behalf of all others similarly situated, and sues GoHealth, LLC,

(hereinafter, “GoHealth” or “Defendant”) and alleges as follows:

                                   NATURE OF THE ACTION

         1.           This case concerns illegal telemarketing conduct wherein Defendant

advertised the sale of health insurance through automated text messages to the class member’s

telephone numbers without prior express written consent.

         2.           Defendant’s conduct violates the Telephone Consumer Protection Act, 47

United Stated Code, Section 227 et seq. (hereinafter, “TCPA”) and the Federal

Communication Commission’s (FCC’s) regulations, 47 C.F.R. § 64.1200(a).

         3.       Roby brings this putative class action for statutory damages and injunctive

relief under the TCPA on behalf of a class of similarly situated persons as more fully

described herein.



                                              -1-
  Case: 1:19-cv-02756 Document #: 1 Filed: 04/24/19 Page 2 of 16 PageID #:1




                               JURISDICTION AND VENUE

        4.       This Court has federal question jurisdiction pursuant to 28 United States

Code, Section 1331 and 47 United States Code, Section 227 et seq.

        5.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events or omissions giving rise to the claim occurred in this district;

Chicago, Illinois is the principal place of business for Defendant and its actions giving rise

to this claim occurred in this District.

                                           PARTIES

        6.       Plaintiff Barbara Roby is, and at all times mentioned herein was, an

individual citizen of the state of Texas, who resides in Garland, Texas.

        7.       GoHealth is a limited liability company formed under the laws of the state

of Delaware, with its principal place of business at 214 W Huron St., Chicago, Illinois.

               THE TELEPHONE CONSUMER PROTECTION ACT
             OF 1991 (TCPA), 47 UNITED STATES CODE, SECTION 227

        8.      Congress enacted the TCPA in 1991 in response to a growing number of

consumer complaints regarding telemarketing robocalls.

        9.      Congress enacted the TCPA to prevent real harm. Congress found that

“automated or pre-recorded calls are a nuisance and an invasion of privacy, regardless of

the type of call” and decided that “banning” such calls made without consent was “the only

effective means of protecting telephone consumers from this nuisance and privacy

invasion.” Pub. L. No. 102-243, §§ 2(10-13) (Dec. 20, 1991), codified at 47 U.S.C. § 227;

see also Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012) (“The Act bans certain

practices invasive of privacy”).




                                            -2-
  Case: 1:19-cv-02756 Document #: 1 Filed: 04/24/19 Page 3 of 16 PageID #:1




          10.     Even back in 2012, the Pew Research Center has reported 69 percent of

cellular users who use text messaging receive unwanted text message spam, with 25

percent of them receiving it on a weekly basis. Jan Lauren Boyles and Lee Rainie, Mobile

Phone           Problems,      Pew       Research       Center       (Aug.       2,      2012),

http://www.pewinternet.org/2012/08/02/mobile-phone-problems.            Plaintiff is one such

person.

          11.      Consumer complaints about this conduct have only increased since then. “If

robocalls were a disease, they would be an epidemic.” Rage Against Robocalls, Consumer

Reports (July 28, 2015). “Robocalls” are the #1 consumer complaint in America today and

Defendant’s conduct in this case is a good reason why.

          12.     The Federal Trade Commission (FTC) and Federal Communications

Commission (FCC) regularly cite “unwanted and illegal robocalls” as their number-one

complaint category. The FTC received more than 1.9 million complaints filed in the first

five months of 2017 and about 5.3 million in 2016. The FCC has stated that it gets more

than 200,000 complaints about unwanted telemarketing calls each year. These complaints

are on top of the complaints each state AG’s office receives and also does not include the

millions of unreported calls.

          13.     In an effort to curb these unwanted texts and calls, the TCPA regulates, inter

alia, the use of automated telephone equipment (a/k/a “autodialers” or “robodialers”) to

make calls or send text messages to any cellular telephone number. Specifically, the plain

language of section 227(b)(1)(A)(iii) prohibits the use of autodialers to make any call to a

wireless number in the absence of an emergency or the prior express consent of the called

party.




                                               -3-
  Case: 1:19-cv-02756 Document #: 1 Filed: 04/24/19 Page 4 of 16 PageID #:1




       14.       The TCPA’s prohibitions are essential to eliminating the scourge of text

message spam. A recent study found that 80% of Indians, who until very recently did not

have similar legal protections, received more than four unwanted spam text messages every

single day. See https://qz.com/india/1573148/telecom-realty-firms-banks-send-most-sms-

spam-in-india/

       15.       Text messages are “calls” under the TCPA. Campbell-Ewald Co. v. Gomez,

136 S. Ct. 663, 667 (2016).

       16.       In 2012, pursuant to its rulemaking authority under the TCPA, the FCC

imposed even stricter requirements on “advertising” and “telemarketing” text messages by

making it unlawful to:

       Initiate, or cause to be initiated, any telephone call that includes or
       introduced an advertisement or constitutes telemarketing, using an
       automatic telephone dialing system or an artificial or prerecorded voice, to
       any [cellular telephone number], other than a call made with the prior
       express written consent of the called party[.]

47 C.F.R. § 64.1200(a)(2).       This prior express written consent requirement became

effective on October 16, 2013.

    17.      The term “prior express written consent” means:

                 [A]n agreement, in writing, bearing the signature of the person
                 called that clearly authorizes the seller to deliver or cause to be
                 delivered to the person called advertisements or telemarketing
                 messages using an automatic telephone dialing system or an
                 artificial or prerecorded voice, and the telephone number to which
                 the signatory authorizes such advertisements or telemarketing
                 messages to be delivered. (i) The written agreement shall include a
                 clear and conspicuous disclosure informing the person signing that:
                 (A) By executing the agreement, such person authorizes the seller to
                 deliver or cause to be delivered to the signatory telemarketing calls
                 using an automatic telephone dialing system or an artificial or
                 prerecorded voice; and (B) The person is not required to sign the
                 agreement (directly or indirectly), or agree to enter into such an




                                             -4-
  Case: 1:19-cv-02756 Document #: 1 Filed: 04/24/19 Page 5 of 16 PageID #:1




               agreement as a condition of purchasing any property, goods, or
               services.

47 C.F.R. § 64.1200(f)(8). In other words, the agreement “must tell consumers the

telemarketing will be done with autodialer equipment and that consent is not a condition

of purchase.” In re Rules & Regulations Implementing the Telephone Consumer Protection

Act of 1991, 30 FCC Rcd 7961, 8012-8013 ¶ 98 (F.C.C. July 10, 2015).

                   A BRIEF OVERVIEW OF TEXT MESSAGING

       18.     In recent years, companies who have often felt stymied by federal laws

limiting solicitation by telephone, facsimile machine, and email have increasingly looked

to alternative technologies through which they can send bulk solicitations cheaply.

       19.     One of the types of such bulk marketing is to advertise or conduct surveys

through Short Message Services. The term “Short Message Service” or “SMS” describes

a messaging system that allows cellular telephone subscribers to use their cellular

telephones to send and receive short text messages, usually limited to 120 - 500 characters.

       20.     An “SMS message” is a text message call directed to a wireless device

through the use of the telephone number assigned to the device. When an SMS message

call is successfully made, the recipient’s cell phone rings, alerting him or her that a call is

being received.

       21.     The open rate for text messages exceeds 99 percent, and 90 percent of those

messages are read within three minutes. Conversely, the open rate for email in the retail

industry is 31 percent.

       22.     Unlike more conventional advertisements, text calls, and particularly

wireless or mobile spam, can cost their recipients money because cellphone users must

frequently pay their respective wireless service providers either for each text message call



                                             -5-
  Case: 1:19-cv-02756 Document #: 1 Filed: 04/24/19 Page 6 of 16 PageID #:1




they receive or incur a usage allocation deduction to their text plan, regardless of whether

or not the message is authorized or whether they prepay for these plans.

       23.     Most commercial SMS messages are sent from “short codes” (also known

as “short numbers”), which are special cellular telephone exchanges, typically only five or

six digit extensions, that can be used to address SMS messages to mobile phones. Short

codes are usually only used to send automated messages. It is impossible for a single

human being to send a text message using a short code.

       24.     The Federal Communication Commission (“FCC”) has recognized that

wireless customers are charged for incoming calls and text messages whether they pay in

advance or after the minutes are used. These types of damages are the same shared by the

Plaintiff and the class members.

                               FACTUAL ALLEGATIONS
       25.      Plaintiff is a natural person and citizen of the state of Texas, and is a “person”

as defined by 47 U.S.C. § 153(39).

       26.      At all times relevant to this action, Plaintiff was the subscriber and account

holder for cellular telephone service to the number (469) XXX-1122, and responsible for

paying the bills for the use of that number.

       27.      On October 2, 2009, Plaintiff registered the 1122 number on the National

Do Not Call Registry.

       28.      At all times relevant to this action, Plaintiff’s ninety-year old mother, Sylvia

Schick, was the primary user of the 1122 number.

       29.      On November 27, 2018, Defendant or its agent utilized the SMS short code

91952 to send the following text message to the 1122 number:

       “New Medicare Supplement plans and prices are available. Talk to a


                                               -6-
  Case: 1:19-cv-02756 Document #: 1 Filed: 04/24/19 Page 7 of 16 PageID #:1




       licensed agent about your options now at 888-912-6551 (Reply STOP to opt
       out)”

       30.      On December 7, 2018, Defendant or its agent utilized the SMS short code

91952 to send the following text message to the 1122 number:

       “Medicare deadline today! Call 888-912-6551 to speak with a licensed agent now
       about new Medigap plans and prices. (Reply STOP to opt out)”

       31.      On December 7, 2018, only a few minutes later, Defendant or its agent

utilized the SMS short code 91952 to again send the following text message to the 1122

number:

       “Medicare deadline today! Call 888-912-6551 to speak with a licensed agent now
       about new Medigap plans and prices. (Reply STOP to opt out)”

       32.      Given the generic and scripted nature of these messages, the use of a short

code, and the embedded opt out functionality, each of the messages described above was sent

by an automatic telephone dialing system.

       33.      On December 10, 2018, Mrs. Schick’s daughter, Deborah Schick, called the

6551 number in the above text messages to inquire about these text messages.

       34.      During that call, Deborah spoke to a representative of GoHealth who

attempted to sell a health insurance plan for Sylvia Schick.

       35.      Neither Plaintiff nor Sylvia Schick had consented to receiving automated

telemarketing messages regarding health insurance from GoHealth or anyone acting on

GoHealth’s behalf.

       36.      Defendant’s texts harmed Plaintiff by violating her rights under the TCPA.

       37.      Defendant’s texts harmed Plaintiff by trespassing upon and interfering with

her rights and interests in the 1122 number.

       38.      As the subscriber to the 1122 number, Plaintiff has standing to bring this


                                            -7-
  Case: 1:19-cv-02756 Document #: 1 Filed: 04/24/19 Page 8 of 16 PageID #:1




claim. See Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637 (7th Cir. 2012); Maraan v.

DISH Network, L.L.C., 2014 U.S. Dist. LEXIS 162241 (S.D. Ohio 2014); Palm Beach Golf

Center-Boca, Inc. v. Sarris, 771 F.3d 1274, (11th Cir. Oct. 30, 2014) Moore v. DISH

Network, L.L.C., 2014 U.S. Dist. LEXIS 146799, (N.D. W.Va. Oct. 15, 2014); Gutierrez v.

Barclays Group, No, 2011 U.S. Dist. LEXIS 12546 (S.D. Cal. Feb. 9, 2011).

        39.      On or around February 21, 2019, Mrs. Schick assigned any claims she had

pertaining to these telephone calls to Plaintiff.

        40.      Plaintiff also has standing to bring this claims as the assignee of Sylvia

Schick’s claims.

                           CLASS ACTION ALLEGATIONS
        41.      Roby brings this action individually and on behalf of all other persons

similarly situated (hereinafter, “the Classes”) pursuant to Federal Rule of Civil Procedure

23.

        42.      Roby proposes the following Class definitions, subject to amendment as

appropriate:

                Autodialed Calls Class


                All persons within the United States subscribing to a cellular
                telephone number to which GoHealth, or someone acting on
                GoHealth’s behalf, sent a text message for health insurance
                marketing purposes, from November 27, 2014 through the
                date the Court rules on Plaintiff’s motion for class
                certification, using the same dialing system used to contact
                Plaintiff’s phone number.


                Do Not Call List Class
                All persons within the United States subscribing to a cellular
                telephone number registered on the National Do Not Call
                Registry to which GoHealth, or someone acting on


                                              -8-
  Case: 1:19-cv-02756 Document #: 1 Filed: 04/24/19 Page 9 of 16 PageID #:1




                GoHealth’s behalf, sent at least two text message solicitations
                concerning health insurance during a 12 month period, from
                November 27, 2014 through the date the Court rules on
                Plaintiff’s motion for class certification.


        43.      Collectively, all these persons will be referred to as “Class Members.”

Roby seeks to represent and is a member of each Class.

        44.      Excluded from the Classes are the Defendant, and any entities in which

the Defendant has a controlling interest, the Defendant’s agents and employees, any Judge

to whom this action is assigned, and any member of such Judge’s staff and immediate

family, and claims for personal injury, wrongful death and/or emotional distress.

        45.      Roby does not know the exact number of Class Members, but Roby

reasonably believes Class Members number, at minimum, to be in the thousands, if not

tens of thousands, of people.

        46.      Roby and all Class Members have been harmed by the acts of the

Defendant.

        47.      This Class Action Complaint seeks injunctive relief and money damages.

        48.      The joinder of all Class Members is impracticable due to the size and

relatively modest value of each individual claim.

        49.      Additionally, the disposition of the claims in a class action will provide

substantial benefit to the parties and the Court in avoiding a multiplicity of identical suits.

        50.      Further, the Classes can be identified easily through records maintained

by Go Health, and/or their telemarketing agents.

        51.     There are well defined, nearly identical, questions of law and fact affecting

all parties.




                                              -9-
 Case: 1:19-cv-02756 Document #: 1 Filed: 04/24/19 Page 10 of 16 PageID #:1




        52.       There is a well-defined community of interest in the questions of law and

fact involved affecting Class Members. Among the questions of law and fact which are

common to the Class, and which predominate over questions affecting individual Class

Members, are the following:

        a.                Whether the system(s) used to send the text messages are

automatic telephone dialing systems under the act;

        b.               Whether Defendant’s conduct was knowing and/or willful;

        c.               Whether any form of consent that Defendant purports to have

obtained from the Class Members, if any, qualifies as Prior Express Written Consent under

the FCC’s rules.

        53.       Roby asserts claims that are typical of each Class Member, as each are

persons who received non-emergency text messages from Defendant with an automatic

telephone dialing system, without Class Members' Prior Express Written Consent.

        54.       Further, Roby will fairly and adequately represent and protect the interests

of the Classes.

        55.       Roby has no interests which are antagonistic to the Classes or to any Class

Member.

        56.       Roby has retained counsel experienced in handling class action claims

involving violations of federal consumer protection statutes, including claims under the

TCPA.

        57.       A class action is the superior method for the fair and efficient adjudication

of this controversy.

        58.       Class wide relief is essential to compel the Defendant to comply with the



                                             - 10 -
 Case: 1:19-cv-02756 Document #: 1 Filed: 04/24/19 Page 11 of 16 PageID #:1




TCPA.

        59.      A Class Member's interest in individually pursuing claims against the

Defendant is slight because the statutory damages for an individual action are relatively

small, and are therefore not likely to deter the Defendant from engaging in the same

behavior in the future.

        60.      Management of these claims is likely to present significantly fewer

difficulties than are presented in many class claims because the calls at issue are all

systemically and automatically dialed, and the Class Members, by definition, did not

provide the Prior Express Written Consent, as required under the statute, to authorize such

calls to their cellular telephones.

        61.      Defendant has acted on grounds generally applicable to the Classes,

thereby making final injunctive relief and corresponding declaratory relief with respect to

each Class as a whole appropriate.

        62.      Moreover, on information and belief, Roby and Class Members allege

that the TCPA violations complained of herein are substantially likely to continue in the

future if an injunction is not entered.

                                      CAUSES OF ACTION

                                  COUNT ONE:
           DIRECT LIABILITY FOR CALLS MADE IN VIOLATION OF
                47 U.S.C. § 227(b)(1)(A); 47 C.F.R. § 64.1200(a)(2).

        63.      Roby incorporates by reference the foregoing paragraphs of this

Complaint as if fully set forth herein.

        64.      Defendant initiated telemarketing text messages to cellular telephone

numbers using automatic telephone dialing systems without prior express consent.



                                            - 11 -
 Case: 1:19-cv-02756 Document #: 1 Filed: 04/24/19 Page 12 of 16 PageID #:1




        65.       The foregoing acts and omissions constitute numerous and multiple

violations of 47 U.S.C. § 227(b)(1)(A); 47 C.F.R. § 64.1200(a)(2).

        66.       Defendant is directly liable for these violations because the text

messages were sent by Defendant taking steps necessary to physically place the calls.

        67.       As a result of the Defendant’s violations, Roby and Class Members are

entitled to an award of $500.00 in statutory damages for each and every call made in

violation of the statute, pursuant to United States Code, Section 227(b)(3)(B), plus up to

treble damages for each violation found to be willful or knowing.

        68.       Roby and Class Members are also entitled to, and do seek, injunctive

relief prohibiting the Defendant’s conduct in the future as described below.



                                 COUNT TWO:
         VICARIOUS LIABILITY FOR CALLS MADE IN VIOLATION OF
                47 U.S.C. § 227(b)(1)(A); 47 C.F.R. § 64.1200(a)(2)

        69.       Roby incorporates by reference all other paragraphs of this Complaint as

if fully stated herein.

        70.       In addition to being directly liable, GoHealth is vicariously liable for the

calls under theories of actual authority, apparent authority, and ratification.

        71.       GoHealth and their agents contracted with unknown entities for the

specific purposes of placing automated telemarketing text messages to leads.

        72.       GoHealth and their agents controlled the campaign parameters for these

messaging campaigns and chose the messages and scripts that would be used for these

messages.

        73.      The messages were sent with the knowledge and approval of GoHealth and



                                             - 12 -
 Case: 1:19-cv-02756 Document #: 1 Filed: 04/24/19 Page 13 of 16 PageID #:1




were sent under GoHealth’s control.

       74.      By hiring vendors to telemarket their services and products through

autodialers, GoHealth “manifest[ed] assent to another person . . . that the agent shall act on

the principal's behalf and subject to the principal's control” as described in the Restatement

(Third) of Agency.

       75.       Similarly, these unkown vendors “manifest[ed] assent or otherwise

consent[ed] . . . to act” on behalf GoHealth, as described in the Restatement (Third) of

Agency.

       76.       GoHealth also ratified these unlawful actions by knowingly accepting the

benefits of the autodialed calls, including additional business prospects and revenue.

                               COUNT THREE:
           DIRECT LIABILITY FOR CALLS MADE IN VIOLATION OF
                  47 U.S.C. § 227(c); 47 C.F.R. § 64.1200(c)(2).

       77.     Roby incorporates by reference the foregoing paragraphs of this

Complaint as if fully set forth herein.

       78.     Defendant initiated multiple text messages solicitations within a 12 month

period to residential telephone numbers assigned to cellular service despite their

registration on the National Do Not Call Registry, without signed, written prior express

invitation or permission.

       79.       The foregoing acts and omissions constitute numerous and multiple

violations of 47 U.S.C. § 227(c); 47 C.F.R. § 64.1200(c)(2).

       80.       Defendant is directly liable for these violations because the text

messages were sent by Defendant taking steps necessary to physically place the calls.

       81.       As a result of the Defendant’s violations, Roby and Class Members are


                                            - 13 -
 Case: 1:19-cv-02756 Document #: 1 Filed: 04/24/19 Page 14 of 16 PageID #:1




entitled to an award of $500.00 in statutory damages for each and every call made in

violation of the statute, pursuant to United States Code, Section 227(c)(5), plus up to treble

damages for each violation found to be willful or knowing.

        82.       Roby and Class Members are also entitled to, and do seek, injunctive

relief prohibiting the Defendant’s conduct in the future as described below.

                               COUNT FOUR:
         VICARIOUS LIABILITY FOR CALLS MADE IN VIOLATION OF
                 47 U.S.C. § 227(c); 47 C.F.R. § 64.1200(c)(2)

        83.       Roby incorporates by reference all other paragraphs of this Complaint as

if fully stated herein.

        84.       In addition to being directly liable, GoHealth is vicariously liable for the

calls under theories of actual authority, apparent authority, and ratification.

        85.       GoHealth and their agents contracted with unknown entities for the

specific purposes of placing text message solicitations to leads.

        86.       GoHealth and their agents controlled the campaign parameters for these

messaging campaigns and controlled the messages and scripts that would be used for these

messages.

        87.      The messages were sent with the knowledge and approval of GoHealth and

were sent under GoHealth’s control.

        88.      By hiring vendors to telemarket their services and products through text

message solicitations, GoHealth “manifest[ed] assent to another person . . . that the agent

shall act on the principal's behalf and subject to the principal's control” as described in the

Restatement (Third) of Agency.

        89.       Similarly, these unkown vendors “manifest[ed] assent or otherwise


                                             - 14 -
 Case: 1:19-cv-02756 Document #: 1 Filed: 04/24/19 Page 15 of 16 PageID #:1




consent[ed] . . . to act” on behalf GoHealth, as described in the Restatement (Third) of

Agency.

       90.      GoHealth also ratified these unlawful actions by knowingly accepting the

benefits of the autodialed calls, including additional business prospects and revenue.

                              PRAYER FOR RELIEF

       WHEREFORE, Roby requests that the Court enter judgment in his favor and favor

of the Classes and against Defendant for:

       a.      A declaration that Defendant’s practices described herein violate the

Telephone Consumer Protection Act, 47 U.S.C. § 227;

       b.      An injunction requiring Defendant not to autodial any numbers obtained

through means other than signed, prior express written consent that complies with the

TCPA and FCC’s rules.

       c.      An injunction requiring Defendant not to send text message solicitations to

numbers registered on the national do not call list;

       d.      An award of statutory damages for Roby and each Class Member in the

amount of $500.00 for each and every message that violated the TCPA;

       e.      An award of treble damages, as provided by statute, of up to $1,500.00 for

Roby and each Class Member for each and every willful or knowing violation;

       f.      An order certifying this action to be a proper class action pursuant to the

Federal Rules of Civil Procedure 23, establishing the appropriate Classes and any Sub-

classes the Court deems appropriate, finding that Roby is a proper representative of the

Classes, and appointing the lawyers and law firms representing Roby as counsel for the

Classes;



                                            - 15 -
 Case: 1:19-cv-02756 Document #: 1 Filed: 04/24/19 Page 16 of 16 PageID #:1




        g.       An award of Roby’s attorneys’ fees, litigation expenses and costs of suit;

and

        h.       Such further and other relief the Court deems reasonable and just.

        i.       Roby, individually and on behalf of all others similarly situated, demands

trial by jury.

                                               Respectfully Submitted,

                                               /s/ Timothy J. Sostrin
                                               KEOGH LAW, LTD.
                                               Keith J. Keogh,
                                               Timothy J. Sostrin
                                               55 W. Monroe St. Ste. 3390
                                               Chicago, IL 60603
                                               (312) 726-1092 / (312) 726-1093
                                               keith@keoghlaw.com
                                               tsostrin@keoghlaw.com
                                               Attorneys for Plaintiff


                                     JURY DEMAND


        Plaintiff demands a trial by jury.


                                               /s/ Timothy J. Sostrin
                                               KEOGH LAW, LTD.
                                               Keith J. Keogh,
                                               Timothy J. Sostrin
                                               55 W. Monroe St. Ste. 3390
                                               Chicago, IL 60603
                                               (312) 726-1092 / (312) 726-1093
                                               keith@keoghlaw.com
                                               tsostrin@keoghlaw.com
                                               Attorneys for Plaintiff




                                             - 16 -
